Citation Nr: 1451672	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1984 to December 1987 and January 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files reveal additional VA treatment records.  

The Board notes that it granted service connection for tinnitus in an April 2010 decision; however, there does not appear to be an Agency of Original Jurisdiction (AOJ) decision implementing the Board's decision.  

The Veteran and his representative submitted a statement indicating that they believed that there was a pending claim for an increased rating for depression.  As a Statement of the Case has not been issued, the Board does not have jurisdiction to adjudicate the issue, and the issue is referred to the AOJ for review.  

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a TBI that he contends was incurred when he fell from a truck during service.  

As an initial matter, the RO most recently adjudicated the claim in a December 2010 Statement of the Case (SOC).  Since that time, additional evidence has been associated with the claims file.  Specifically, there are additional VA treatment records, to include TBI evaluations from VA facilities in August and September 2012.  Additional service treatment records were also associated with the claims file in January 2013.  

Although the Veteran has undergone multiple TBI evaluations, he has not been afforded a VA examination.  As the record contains both positive TBI screens and negative TBI evaluations, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed TBI. 

Accordingly, the case is REMANDED for the following action:

The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed TBI.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.  

The examiner should then provide the following opinions:

A) Whether the Veteran has a TBI or residuals thereof.  

B)  If so, whether it is at least as likely as not (a 50 percent probability or greater) that the claimed TBI had it clinical onset during service or is otherwise related to an event or incident in service, to include falling from a truck.  

A rationale should be given for each opinion rendered.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



